Citation Nr: 1640579	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial rating for asbestosis, to include whether chronic obstructive pulmonary disease (COPD) is secondary to asbestosis.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and February 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Veteran and his wife testified at a videoconference hearing held before the undersigned Veterans' Law Judge.  A copy of the hearing transcript is of record. 

This case was before the Board in September 2014, when it was remanded for additional development.  It is again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding private treatment records.  Specifically, an April 28, 2016 treatment record from Via Christi Heart and Pulmonary Clinic indicated that the Veteran had a follow up appointment scheduled for July 18, 2016.  As the aforementioned private treatment records may be relevant to the pending appeals, reasonable efforts should be made to obtain them.

Additionally, as noted in the September 2016 Appellate brief, there has not been substantial compliance with the September 2014 remand directives.  Specifically, the remand requested addendum opinions addressing whether the Veteran's COPD was caused or aggravated by his service-connected asbestosis.  The June 2016 addendum opinions did not address whether the Veteran's COPD was aggravated by his service-connected asbestosis.  Additionally, in opining that the Veteran's COPD was not caused by his asbestosis neither VA clinician addressed the April 2013 positive opinion from Dr. Bowles or identified which pulmonary symptomatology, if any, was due to the Veteran's asbestosis.  Accordingly, on remand an addendum opinion is required.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records from November 7, 2011 to present.  If no records exist, the claims file should be annotated to reflect such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal, including Via Christi Heart and Pulmonary Clinic.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.

3.  After the above development is completed to the extent possible, forward the claims file to the VA pulmonologist who authored the June 3, 2016 addendum report, if available.  If that specialist is not available the opinion should be provided by another pulmonologist.  Following review of the claims file, the pulmonologist should respond to the following:

a.  Identify which pulmonary symptomatology, if any,      is attributable to the Veteran's asbestosis.  If the pulmonologist finds that the asbestosis is causing pulmonary symptoms that cannot be distinguished from the nonservice-connected COPD or cardiac problems without additional testing, the physician should state such.

b.  Is the Veteran's nonservice-connected COPD at least as likely as not (50% probability or greater) caused by the Veteran's asbestosis?  Please explain why or why not.

c.  If not caused by asbestosis, is the Veteran's nonservice-connected COPD at least as likely as not (50% probability or greater) permanently worsened beyond normal progression by the service-connected asbestosis?  Please explain why or why not.  If the COPD is permanently worsened beyond normal progression (aggravated), the examiner should to the extent feasible attempt to quantify the degree of aggravation of the COPD attributable to the asbestosis.

In rendering the above requested opinions, the clinician should address the April 8, 2013 opinion from Dr. Bowles indicating that the Veteran's COPD was due to his asbestosis.

d.  Detail the extent to which the Veteran's asbestosis (and COPD, if determined to be caused or aggravated by his asbestosis) impacts his activities of daily life and his need for aid and attendance of another person.  In so opining, you are requested to consider factors such as (1) whether the Veteran's disability prevents him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disability substantially confine him to his dwelling or immediate premises.

In rendering the above requested opinion, the examiner should address the July 2014 VA Form 21-2680 authored by Dr. Bowles.

The examiner should explain the basis for the conclusions reached.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




